Name: 2012/226/EU: Commission Decision of 23Ã April 2012 on the second set of common safety targets as regards the rail system (notified under document C(2012) 2084) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy;  organisation of transport
 Date Published: 2012-04-27

 27.4.2012 EN Official Journal of the European Union L 115/27 COMMISSION DECISION of 23 April 2012 on the second set of common safety targets as regards the rail system (notified under document C(2012) 2084) (Text with EEA relevance) (2012/226/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (1), and in particular the second subparagraph of Article 7(3) thereof, Whereas: (1) The Commission issued a mandate to the European Railway Agency (the Agency) in accordance with Directive 2004/49/EC to draw up draft common safety targets (CSTs) and the related draft common safety methods for the period from 2011 to 2015. The Agency submitted its recommendation on the second set of draft CSTs to the Commission. This Decision is based on the recommendation by the Agency. (2) According to the methodology established by Commission Decision 2009/460/EC of 5 June 2009 on the adoption of a common safety method for assessment of achievement of safety targets, as referred to in Article 6 of Directive 2004/49/EC of the European Parliament and of the Council (2), and in order to establish the first and second set of CSTs in accordance with Directive 2004/49/EC, it is necessary to quantitatively identify the current safety performance of railway systems in Member States by means of national reference values (NRVs). Decision 2009/460/EC defines NRV as a reference measure indicating, for the Member State concerned, the maximum tolerable level for a railway risk category. However, if the NRV is higher than the corresponding CST calculated on the basis of the methodology, the maximum tolerable level of risk for a Member State is the corresponding CST derived from the NRVs, in accordance with the methodology set out in Section 2.2 of the Annex to Decision 2009/460/EC. (3) The values for the first set of CSTs, calculated on the basis of data from 2004 to 2007, were set out in Commission Decision 2010/409/EU of 19 July 2010 on Common Safety Targets as referred to in Article 7 of Directive 2004/49/EC of the European Parliament and of the Council (3). (4) Directive 2004/49/EC provides for a second set of CSTs, which are to be based on the experience gained from the first set of common safety targets and their implementation. It should reflect any priority areas where safety needs to be further improved. The values for the second set of CSTs have been calculated on the basis of the data from 2004 to 2009, which have been supplied to Eurostat by Member States in accordance with Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (4). They have been calculated using the methodology set out in points 2.1.1 and 2.3.1 of the Annex to Decision 2009/460/EC. (5) Since the first set of CSTs was published in July 2010, there has not been enough time to gain sufficient experience to change the risk categories. The risk categories remain therefore the same as for the first set of CSTs. However, based on the number of accidents and fatalities in rail traffic, the two main risk categories are unauthorised persons on railway premises (60 % of fatalities) and level crossing users (29 % of fatalities). (6) The values for the second set of CSTs cover the Union rail system as a whole. There are no data available for calculating CSTs for the different parts of the rail system as laid down in point (e) of Article 3 of Directive 2004/49/EC. That provision defines CSTs as the safety levels that must at least be reached by different parts of the rail system (such as the conventional rail system, the high speed rail system, long railway tunnels or lines solely used for freight transport) and by the system as a whole, expressed in risk acceptance criteria. The development of CSTs for those parts of the rail system is at the moment not feasible due to the lack of harmonised and reliable data on safety performance of parts of rail systems which are in operation in the Member States. However, it is appropriate to adopt the second set of CSTs. (7) Decision 2010/409/EU should therefore be replaced by this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 27(1) of Directive 2004/49/EC, HAS ADOPTED THIS DECISION: Article 1 Subject matter and definitions This Decision establishes the second set of common safety targets for the rail system in accordance with Directive 2004/49/EC and Decision 2009/460/EC. For the purposes of this Decision, the definitions of Directive 2004/49/EC, Regulation (EC) No 91/2003 and Decision 2009/460/EC apply. Article 2 National reference values The national reference values for the Member States and for the different risk categories used to calculate the common safety targets are set out in Part 1 of the Annex. Article 3 Common safety targets The values, which cover the rail system as a whole, of the second set of common safety targets for the different risk categories are set out in Part 2 of the Annex. Article 4 Repeal Decision 2010/409/EU is repealed. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 23 April 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 164, 30.4.2004, p. 44. (2) OJ L 150, 13.6.2009, p. 11. (3) OJ L 189, 22.7.2010, p. 19. (4) OJ L 14, 21.1.2003, p. 1. ANNEX 1. National Reference Values (NRVs) 1.1. NRVs for risk to passengers (NRV 1.1 and NRV 1.2) Member State NRV 1.1 (Ã  10 9) (1) NRV 1.2 (Ã  10 9) (2) Belgium (BE) 37,30 0,318 Bulgaria (BG) 170,00 1,65 Czech Republic (CZ) 46,50 0,817 Denmark (DK) 9,04 0,11 Germany (DE) 8,13 0,081 Estonia (EE) 78,20 0,665 Ireland (IE) 2,74 0,0276 Greece (EL) 54,70 0,503 Spain (ES) 29,20 0,27 France (FR) 22,50 0,11 Italy (IT) 38,10 0,257 Latvia (LV) 78,20 0,665 Lithuania (LT) 97,20 0,757 Luxembourg (LU) 23,80 0,176 Hungary (HU) 170,00 1,65 Netherlands (NL) 7,43 0,0889 Austria (AT) 26,30 0,292 Poland (PL) 116,10 0,849 Portugal (PT) 41,80 0,309 Romania (RO) 170,00 1,65 Slovenia (SI) 25,30 0,362 Slovakia (SK) 35,80 0,513 Finland (FI) 9,04 0,11 Sweden (SE) 3,54 0,0329 United Kingdom (UK) 2,73 0,0276 FWSIs in (*) and (**) are as defined in point d of Article 3 of Decision 2009/460/EC. 1.2. NRVs for risk to employees (NRV 2) Member State NRV 2 (Ã  10 9) (3) Belgium (BE) 24,60 Bulgaria (BG) 21,20 Czech Republic (CZ) 16,50 Denmark (DK) 9,10 Germany (DE) 12,60 Estonia (EE) 64,80 Ireland (IE) 5,22 Greece (EL) 77,90 Spain (ES) 8,81 France (FR) 6,06 Italy (IT) 18,90 Latvia (LV) 64,80 Lithuania (LT) 41,00 Luxembourg (LU) 12,00 Hungary (HU) 9,31 Netherlands (NL) 5,97 Austria (AT) 20,30 Poland (PL) 17,20 Portugal (PT) 53,10 Romania (RO) 21,2 Slovenia (SI) 40,90 Slovakia (SK) 1,36 Finland (FI) 9,21 Sweden (SE) 2,86 United Kingdom (UK) 5,17 FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. 1.3. NRVs for risk to level crossing users (NRV 3.1 and NRV 3.2) Member State NRV 3.1 (Ã  10 9) (4) NRV 3.2 (5) Belgium (BE) 138,0 n/a Bulgaria (BG) 341,0 n/a Czech Republic (CZ) 238,0 n/a Denmark (DK) 65,4 n/a Germany (DE) 67,8 n/a Estonia (EE) 400,0 n/a Ireland (IE) 23,6 n/a Greece (EL) 710,0 n/a Spain (ES) 109,0 n/a France (FR) 78,7 n/a Italy (IT) 42,9 n/a Latvia (LV) 239,0 n/a Lithuania (LT) 522,0 n/a Luxembourg (LU) 95,9 n/a Hungary (HU) 274,0 n/a Netherlands (NL) 127,0 n/a Austria (AT) 160,0 n/a Poland (PL) 277,0 n/a Portugal (PT) 461,0 n/a Romania (RO) 341,0 n/a Slovenia (SI) 364,0 n/a Slovakia (SK) 309,0 n/a Finland (FI) 164,0 n/a Sweden (SE) 64,0 n/a United Kingdom (UK) 23,5 n/a FWSIs in (*) and (**) are as defined in point d of Article 3 of Decision 2009/460/EC. 1.4. NRVs for risk to persons classified as others (NRV 4) Member State NRV 4 (Ã  10 9) (6) Belgium (BE) 2,86 Bulgaria (BG) 4,51 Czech Republic (CZ) 2,41 Denmark (DK) 14,20 Germany (DE) 3,05 Estonia (EE) 11,60 Ireland (IE) 7,00 Greece (EL) 4,51 Spain (ES) 5,54 France (FR) 7,71 Italy (IT) 6,70 Latvia (LV) 11,60 Lithuania (LT) 11,60 Luxembourg (LU) 5,47 Hungary (HU) 4,51 Netherlands (NL) 4,70 Austria (AT) 11,10 Poland (PL) 11,60 Portugal (PT) 5,54 Romania (RO) 4,51 Slovenia (SI) 14,50 Slovakia (SK) 2,41 Finland (FI) 14,20 Sweden (SE) 14,20 United Kingdom (UK) 7,00 FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. 1.5. NRVs for risk to unauthorised persons on railway premises (NRV 5) Member State NRV 5 (Ã  10 9) (7) Belgium (BE) 72,6 Bulgaria (BG) 829,0 Czech Republic (CZ) 301,0 Denmark (DK) 116,0 Germany (DE) 113,0 Estonia (EE) 1 550,0 Ireland (IE) 85,2 Greece (EL) 723,0 Spain (ES) 168,0 France (FR) 67,2 Italy (IT) 119,0 Latvia (LV) 1 310,0 Lithuania (LT) 2 050,0 Luxembourg (LU) 79,9 Hungary (HU) 588,0 Netherlands (NL) 15,9 Austria (AT) 119,0 Poland (PL) 1 210,0 Portugal (PT) 834,0 Romania (RO) 829,0 Slovenia (SI) 236,0 Slovakia (SK) 779,0 Finland (FI) 249,0 Sweden (SE) 94,8 United Kingdom (UK) 84,5 FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. 1.6. NRVs for societal risk (NRV 6) Member State NRV 6 (Ã  10 9) (8) Belgium (BE) 275,0 Bulgaria (BG) 1 240,0 Czech Republic (CZ) 519,0 Denmark (DK) 218,0 Germany (DE) 203,0 Estonia (EE) 2 110,0 Ireland (IE) 114,0 Greece (EL) 1 540,0 Spain (ES) 323,0 France (FR) 180,0 Italy (IT) 231,0 Latvia (LV) 1 660,0 Lithuania (LT) 2 590,0 Luxembourg (LU) 210,0 Hungary (HU) 1 020,0 Netherlands (NL) 148,0 Austria (AT) 329,0 Poland (PL) 1 590,0 Portugal (PT) 1 360,0 Romania (RO) 1 240,0 Slovenia (SI) 698,0 Slovakia (SK) 1 130,0 Finland (FI) 417,0 Sweden (SE) 169,0 United Kingdom (UK) 120,0 The total number of FWSIs here is the sum of all the FWSIs considered for calculating all the other NRVs. 2. Values assigned to the second set of common safety targets Risk Category CST Value (Ã  10 6) Measurement units Risk to passengers CST 1.1 0,17 Number of passenger FWSIs per year arising from significant accidents/Number of passenger train-km per year CST 1.2 0,00165 Number of passenger FWSIs per year arising from significant accidents/Number of passenger-km per year Risk to employees CST 2 0,0779 Number of employee FWSIs per year arising from significant accidents/Number of train-km per year Risk to level crossing users CST 3.1 0,710 Number of level crossing user FWSIs per year arising from significant accidents/Number of train-km per year CST 3.2 n/a (9) Number of level crossing user FWSIs per year arising from significant accidents/[(Number of Train-km per year Ã  Number of level crossings)/Track-km] Risk to others CST 4 0,0145 Yearly number of FWSIs to persons belonging to the category others arising from significant accidents/Number of train-km per year Risk to unauthorised persons on railway premises CST 5 2,05 Number of FWSIs to unauthorised persons on railway premises per year arising from significant accidents/Number of train-km per year Risk to society as a whole CST 6 2,59 Total number of FWSIs per year arising from significant accidents/Number of train-km per year (1) NRV1.1 expressed as: Number of passenger FWSIs per year arising from significant accidents/Number of passenger train-km per year. Passenger train-km here is the unit of traffic for passenger trains only. (2) NRV1.2 expressed as: Number of passenger FWSIs per year arising from significant accidents/Number of passenger-km per year. FWSIs in (*) and (**) are as defined in point d of Article 3 of Decision 2009/460/EC. (3) NRV 2 expressed as: Number of employee FWSIs per year arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. (4) NRV3.1 expressed as: Number of level crossing user FWSIs per year arising from significant accidents/Number of train-km per year. (5) NRV3.2 expressed as: Number of level crossing user FWSIs per year arising from significant accidents/[(Number of Train-km per year Ã  Number of level crossings)/Track-km]. Data on the number of level crossings and track-km were not sufficiently reliable at the time of data extraction (most of the Member States reported common data on line-km instead of track-km). FWSIs in (*) and (**) are as defined in point d of Article 3 of Decision 2009/460/EC. (6) NRV 4 expressed as: Yearly number of FWSIs to persons belonging to the category others arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. (7) NRV 5 expressed as: Number of FWSIs to unauthorised persons on railway premises per year arising from significant accidents/Number of train-km per year. FWSIs here are as defined in point d of Article 3 of Decision 2009/460/EC. (8) NRV 6 expressed as: Total number of FWSIs per year arising from significant accidents/Number of train-km per year. The total number of FWSIs here is the sum of all the FWSIs considered for calculating all the other NRVs. (9) Data on the number of level crossings and track-km, which are necessary to calculate this CST, were not sufficiently reliable at the time of data extraction (e.g. most Member States reported line-km instead of track-km).